IN THE UNITED STATES COURT OF APPEALS

                         FOR THE FIFTH CIRCUIT

                         _____________________

                              No. 99-30919
                         _____________________



WALTER THOMAS JACKSON,

                                                 Petitioner-Appellant,

                                versus

CARL CASTERLINE,

                                             Respondent-Appellee.
_________________________________________________________________

      Appeal from the United States District Court for the
                  Western District of Louisiana
                       USDC No. 98-CV-1934
_________________________________________________________________
                          July 14, 2000

Before JOLLY, SMITH, and BARKSDALE, Circuit Judges.

PER CURIAM:*

     Walter T. Jackson was transferred from state custody, where he

was awaiting trial on state charges, to federal custody pursuant to

a writ of habeas corpus ad prosequendum.         In the United States

District Court for the Western District of Louisiana, he was

sentenced to 78 months imprisonment, to be followed by 36 months of

supervised release, for the crime of assisting offenders in order

to hinder and prevent their apprehension by disposing of evidence


     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
in violation of 18 U.S.C. § 3.         The sentencing court did not

specify     whether   this   federal   sentence   was   to   be   served

consecutively to or concurrently with Jackson’s pending sentencing

in state court on charges of robbery and of receiving stolen

property.    He was returned to state custody and an Alabama state

court subsequently sentenced Jackson to fifteen years’ imprisonment

for receiving stolen property and two years for robbery, to run

concurrently.    The state judge ordered that the state sentence be

served concurrently with Jackson’s federal sentence.

     Imprisoned in a state penitentiary in 1992, Jackson was

paroled in 1997.      He was then transferred to federal custody to

begin serving his federal sentence.     Jackson petitioned the Bureau

of Prisons to designate, nunc pro tunc, the Alabama state facility

as a BOP-authorized facility so that the time he served in state

custody could be credited toward service of his federal sentence.

Pursuant to 18 U.S.C. § 3584(a)-(b), this petition was rejected, on

grounds that such a designation would not be consistent either with

the intent of the federal sentencing court or the goals of the

criminal justice system.      Jackson then filed this writ under 28

U.S.C. § 2241 seeking review of this administrative denial.

     Upon de novo review, see Royal v. Tombone, 141 F.3d 596, 599

(5th Cir. 1998), we conclude that the district court did not err in

rejecting Jackson’s petition. Neither the federal sentence nor the




                                   2
sentencing proceedings provided evidence that the sentencing court

intended that Jackson’s federal sentence be served concurrently

with Jackson’s pending state sentence.                     Because Jackson’s PSR

identified the pending state charges, we can assume that the

district       court    likely    was    aware    of   Jackson’s    pending   state

proceeding. Indeed, the federal sentence imposed was at the top of

the   guideline        range,    and    the   sentencing    judge   discussed   the

possibility of an upward departure because Jackson’s criminal

history category did not reflect adequately the seriousness of

Jackson’s past criminal behavior.

      Given the absence of intent that his federal sentence should

run concurrently (and evidence to the contrary), the BOP Regional

Director was well within his discretion to deny Jackson’s request

for a nunc pro tunc designation.                   See 18 U.S.C. §§ 3584(a),

3585(a)-(b);1 18 U.S.C. § 3621(b); BOP Program Statement 5160.03

¶¶ 5-7.        The BOP’s conclusion that Jackson’s request would be

inconsistent with the intent of the federal sentencing court or the

           1
          See United States v. Wilson, 503 U.S. 329, 331-32
(1992)(holding that the Attorney General, through the Bureau of
Prisons, determines if credit will be awarded to prisoners for time
spent in custody prior to the commencement of their federal
sentences).     “Credit [on a federal sentence] for state
incarceration is given pursuant to 18 U.S.C. [3585(b)] only when it
was exclusively the product of such action by federal law-
enforcement officials as to justify treating the state jail as the
practical equivalent of a federal one.” United States v. Dovalina,
711 F.2d 737, 740 (5th Cir. 1983)(internal quotation and citation
omitted).




                                              3
goals of the criminal justice system appears well-founded in the

record.    The state court’s intent that Jackson’s state sentence be

served concurrent to his federal sentence is of no effect in this

appeal.    See, e.g., Jake v. Herschberger, 173 F.3d 1059, 1065-66

(7th Cir. 1999).

     Finally, Jackson argues that the BOP should have awarded him

credit towards his federal sentence for time spent in state custody

even though that time was counted towards his state sentence.

Because he received credit on his state sentence for the time

served    before   his    federal    sentence   commenced,   the    BOP    was

prohibited from awarding Jackson this credit.                See 18 U.S.C.

§ 3585(b) (“A defendant shall be given credit toward the service of

a term of imprisonment for any time he has spent in official

detention prior to the date the sentence commences . . . that has

not been    credited     against    another   sentence.”).    Due   to    this

statutory preclusion, the district court did not err in rejecting

Jackson’s § 2241 petition.2

     The judgment of the district court is


      2
       Because of inadequate briefing, Jackson has abandoned his
equal protecting argument.     Even pro se litigants must brief
arguments in order to preserve them. See Yohey v. Collins, 985
F.2d 222, 225 (5th Cir. 1993). Jackson merely quotes a Supreme
Court case regarding the standard for reviewing equal protection
claims. We therefore conclude that he has abandoned this claim.
See Brinkmann v. Dallas County Deputy Sheriff Abner, 813 F.2d 744,
748 (5th Cir. 1987).




                                       4
    A F F I R M E D.




5